Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-16-00078-CV

                                     CODY TEXAS, L.P.,
                                        Appellant

                                                v.

                                 BPL EXPLORATION, LTD.,
                                         Appellee

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 8,665
                          Honorable Jose A. Lopez, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

         In accordance with this court’s opinion of this date, we reverse the trial court’s summary
judgment. We render judgement denying BPL’s motion for summary judgment and granting Cody
Texas’s motion for summary judgment. In so doing, we render judgment granting Cody Texas’s
bill of review and remand for proceedings consistent with this opinion.

       SIGNED December 14, 2016.


                                                 _____________________________
                                                 Jason Pulliam, Justice